Title: [Diary entry: 18 August 1786]
From: Washington, George
To: 

Friday 18th. Mercury at 70 in the Morning—74 at Noon and 72 at Night. Misty morning, with light showers of rain through the day—wind at No. East. Rid to the plantations at the Ferry, Dogue run, & Muddy hole, and to the Mill—The hands at each place working on the Public roads. At Dogue Run the Plows & Hoes began to put in wheat on Wednesday last. The ditcher at the Meadow wd. by noon have compleated about 6 rod of the 6 feet ditch which would be about 1 rod and half pr. day. A Mr. Jno. Dance, recommended by Genl. Mifflin, & Willing Morris & Swanwick came here to offer his services to me as a Manager but not wanting such a person he returned after Dinner.